


117 HR 3447 IH: Permanency for Audio-Only Telehealth Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3447
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Smith of Missouri (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to expand accessibility to certain telehealth services under the Medicare program.


1.Short titleThis Act may be cited as the Permanency for Audio-Only Telehealth Act. 2.Expanding accessibility to certain telehealth services under the Medicare program (a)Use of audio-Only telecommunications systems for certain servicesSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended by adding at the end the following new subparagraph:

(G)Telecommunications system
(i)In generalThe term telecommunications system includes, in the case of a qualified provider (as defined in clause (ii)) furnishing a specified telehealth service (as defined in such clause) to an individual, a communications system consisting only of audio capabilities, but only if such individual elects to use such system in lieu of a communications system providing both audio and visual capabilities. (ii)DefinitionsFor purposes of clause (i):
(I)Qualified providerThe term qualified provider means, with respect to a telehealth service furnished to an individual, a physician or practitioner who— (aa)furnished to such individual an item or service (other than such telehealth service) in-person, or through a communications system consisting of both audio and visual capabilities, during the 3-year period ending on the date such telehealth service was furnished; or
(bb)is in the same practice (as determined by tax identification number) of a physician or practitioner described in item (aa). (II)Specified telehealth serviceThe term specified telehealth service means a telehealth service consisting of—
(aa)evaluation and management services; (bb)mental and behavioral health services;
(cc)substance use disorder services; or (dd)any other service specified by the Secretary.Such term does not include communication of lab results from a physician or practitioner to an individual via a telecommunications system unless such communication involves a diagnosis of such individual based on such results or the prescription, or modification of a prescription, of a drug based on such results..
(b)Nonapplication of originating site requirements with respect to telehealth services under Medicare programSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended— (1)in clause (i), by inserting before paragraphs (5), (6), and (7) the following: clause (iii) and; and
(2)by adding at the end the following new clause:  (iii)Nonapplication of originating site requirementsBeginning on the first day of the emergency period described in section 1135(g)(1)(B), the term originating site means any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system..
(c)Effective dateThe amendment made by subsection (a) shall apply with respect to telehealth services furnished after the last day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).   